 

ZIPREALTY, INC.

 

DIRECTOR COMPENSATION POLICY

 

 

Non-employee directors of ZipRealty, Inc. (the “Company”) shall receive the
following compensation for their service as a member of the Board of Directors
(the “Board”) of the Company, commencing upon the effective date of the first
registration statement that is filed by the Company and declared effective
pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended,
with respect to the Company’s common stock:

 

Initial Option Grant for New Board Members

 

Pursuant to the Company’s 2004 Equity Incentive Plan, an automatic grant of an
option to purchase 16,666 shares of common stock of the Company (an “Initial
Option”) shall be granted on or about the date such non-employee director first
becomes a member of the Board, at an exercise price equal to the fair market
value of the common stock on the date of grant. The Initial Option is subject to
vesting over a period of three years in equal annual installments commencing on
the date of grant, subject to the non-employee director’s continued service to
the Company through the vesting dates. An employee director who ceases to be an
employee, but who remains a director, will not receive an Initial Option.

 

Annual Option Grant for Continuing Board Members

 

Pursuant to the Company’s 2004 Equity Incentive Plan, an automatic annual grant
of an option to purchase 10,000 shares of common stock of the Company shall be
made to the Company’s continuing non-employee Chairman of the Board, and an
automatic annual grant of an option to purchase 6,666 shares of common stock of
the Company shall be made to each other continuing non-employee director of the
Company, on the date of each Company annual meeting of stockholders beginning in
2012, at an exercise price equal to the fair market value of the common stock on
the date of grant (each, an “Annual Option”). Each Annual Option vests in full
on the earlier of (i) the first anniversary of the date of grant and (ii) the
Company’s next annual meeting of stockholders at which directors are elected,
subject to the non-employee director’s continued service to the Company through
the vesting date. A continuing non-employee Chairman of the Board or director
will receive an Annual Option only if he or she has served on the Board for at
least the preceding six (6) months.

 

Annual Cash Compensation

 

Annual Retainer

 

 

 

Each non-employee director shall be entitled to an annual cash retainer in the
amount of $18,000 (the “Annual Retainer”). The Company shall pay such retainer
on a quarterly basis, subject to the non-employee director’s continued service
to the Company as a non-employee director on each such date.

 

Additional Retainer for Board Committee Chairpersons

 

In addition to the Annual Retainer, a non-employee director who serves as the
Chairperson of a Board committee shall be entitled to the following annual cash
retainer: (a) $25,000 for the Chairperson of the Audit Committee; (b) $5,000 for
the Chairperson of the Compensation Committee; and (c) $5,000 for the
Chairperson of the Corporate Governance and Nominating Committee. The Company
shall pay the applicable retainer on a quarterly basis, subject to the
non-employee director’s continued service to the Company as Chairperson of the
applicable Board committee on each such date.

 

Additional Retainer for Board Committee Members

 

In addition to the Annual Retainer, a non-employee director who serves as a
member, but not the Chairperson, of a Board committee shall be entitled to the
following annual cash retainer: (i) $5,000 for membership on the Audit
Committee; (ii) $2,500 for membership on the Compensation Committee; and (iii)
$2,500 for membership on the Corporate Governance and Nominating Committee. The
Company shall pay the applicable retainer on a quarterly basis, subject to the
non-employee director’s continued service to the Company as a member of the
applicable Board committee on each such date.

 

Proration of Cash Retainers

 

Notwithstanding anything in this Director Compensation Policy to the contrary,
in the event a non-employee director assumes or vacates a position on the Board
or one of its committees during a quarter, he or she shall be entitled to a
prorated portion of the cash retainer for such position for that quarter based
on the percentage of days in that quarter during which he or she served in that
position.

 

Provisions Applicable to All Non-Employee Director Equity Compensation Grants

 

Each Initial Option and Annual Option shall be subject to the terms and
conditions of the Company’s 2004 Equity Incentive Plan and the terms of the
Stock Option Agreement issued thereunder. The descriptions of these grants set
forth above are qualified in their entirety by reference to the 2004 Equity
Incentive Plan and the applicable Stock Option Agreement issued thereunder.

 

Last revised March 8, 2012



 

 

